Back to Form 8-K Exhibit 10.1 AMENDED AND RESTATED CONTRACT BETWEEN THE GEORGIA DEPARTMENT OF COMMUNITY HEALTH And WELLCARE OF GEORGIA, INC. For PROVISION OF SERVICES TO GEORGIA FAMILIES Contract No.: 0654 Amendment 3 May 1, Table of Contents 1.0 SCOPE OF SERVICE 1 1.1 BACKGROUND 1 1.2.1 Medicaid 2 1.2.2 PeachCare for Kids 3 1.2.3 Exclusions 3 1.3 SERVICE REGIONS 4 1.4 DEFINITIONS 4 1.5 ACRONYMS 20 2.0 DCH RESPONSIBILITIES 22 2.1 GENERAL PROVISIONS 22 2.2 LEGAL COMPLIANCE 22 2.3 ELIGIBILITY AND ENROLLMENT 22 2.4 DISENROLLMENT 24 2.5 MEMBER SERVICES AND MARKETING 25 2.6 COVERED SERVICES & SPECIAL COVERAGE PROVISIONS 25 2.7 NETWORK 26 2.8 QUALITY MONITORING 26 2.9 COORDINATION WITH CONTRACTOR'S KEY STAFF 27 2.10 FORMAT STANDARDS 27 2.11 FINANCIAL MANAGEMENT 27 2.12 INFORMATION SYSTEMS 28 2.13 READINESS OR ANNUAL REVIEW 28 3.0 GENERAL CONTRACTOR RESPONSIBILITIES 29 4.0 SPECIFIC CONTRACTOR RESPONSIBILITIES 30 ii 4.1 ENROLLMENT 30 4.1.1 Enrollment Procedures 30 4.1.2 Selection of a Primary Care Provider (PCP) 31 4.1.3 Newborn Enrollment 31 4.1.4 Reporting Requirements 32 4.2 DISENROLLMENT 32 4.2.1 Disenrollment Initiated by the Member 32 4.2.2 Disenrollment Initiated by the Contractor 33 4.2.3 Acceptable Reasons for Disenrollment Investigation Requests by Contractor 34 4.2.4 Unacceptable Reasons for Disenrollment Requests by Contractor 34 4.3 MEMBER SERVICES 35 4.3.1 General Provisions 35 4.3.2 Requirements for Written Materials 35 4.3.3 Member Handbook Requirements 36 4.3.4 Member Rights 39 4.3.5 Provider Directory 40 4.3.6 Member Identification (ID) Card 41 4.3.7 Toll-free Member Services Line 42 4.3.8 Internet Presence/Web Site 43 4.3.9 Cultural Competency 43 4.3.10 Translation Services 44 4.3.11 Reporting Requirements 44 4.4 MARKETING 44 4.4.1 Prohibited Activities 44 4.4.2 Allowable Activities 45 4.4.3 State Approval of Materials 45 4.4.4 Provider Marketing Materials 46 4.5 COVERED BENEFITS AND SERVICES 46 iii 4.5.1 Included Services 46 4.5.2 Individuals with Disabilities Education Act (IDEA) Services 49 4.5.3 Enhanced Services 49 4.5.4 Medical Necessity 49 4.5.5 Experimental, Investigational or Cosmetic Procedures 50 4.5.6 Moral or Religious Objections 50 4.6 SPECIAL COVERAGE PROVISIONS 50 4.6.1 Emergency Services 51 4.6.2 Post-Stabilization Services 52 4.6.3 Urgent Care Services 54 4.6.4 Family Planning Services 54 4.6.5 Sterilizations, Hysterectomies and Abortions 55 4.6.6 Pharmacy 56 4.6.7 Immunizations 57 4.6.8 Transportation 57 4.6.9 Perinatal Services 57 4.6.10 Parenting Education 58 4.6.11 Mental Health and Substance Abuse 59 4.6.12 Advance Directives 59 4.6.13 Foster Care Forensic Exam 60 4.6.14 Laboratory Services 60 4.6.15 Member Cost-Sharing 60 4.7 EARLY AND PERIODIC SCREENING, DIAGNOSTIC AND TREATMENT (EPSDT) PROGRAM: HEALTH CHECK 60 4.7.1 General Provisions 60 4.7.2 Outreach and Informing 61 4.7.3 Screening 62 4.7.4 Tracking 64 iv 4.7.5 Diagnostic and Treatment Services 64 4.7.6 Reporting Requirements 64 4.8 PROVIDER NETWORK 64 4.8.1 General Provisions 65 4.8.2 Primary Care Providers (PCPs) 66 4.8.3 Direct Access 69 4.8.4 Pharmacies 69 4.8.5 Hospitals 69 4.8.6 Laboratories 70 4.8.7 Mental Health/Substance Abuse 70 4.8.8 Federally Qualified Health Centers (FQHCs) 70 4.8.10 Family Planning Clinics 71 4.8.11 Nurse Practitioners Certified (NP-Cs) and Certified Nurse Midwives (CNMs) 71 4.8.13 Geographic Access Requirements 72 4.8.14 Waiting Maximums and Appointment Requirements 73 4.8.15 Credentialing 74 4.8.16 Mainstreaming 75 4.8.17 Coordination Requirements 75 4.8.18 Network Changes 75 4.8.19 Out-of-Network Providers 76 4.8.21 Reporting Requirements 77 4.9 PROVIDER SERVICES 78 4.9.1 General Provisions 78 4.9.2 Provider Handbooks 78 4.9.3 Education and Training 79 4.9.4 Provider Relations 80 4.9.5 Toll-free Provider Services Telephone Line 80 4.9.6 Internet Presence/Web Site 81 v 4.9.7 Provider Complaint System 82 4.9.8 Reporting Requirements 84 4.10 PROVIDER CONTRACTS AND PAYMENTS 85 4.10.1 Provider Contracts 85 4.10.2 Provider Termination 89 4.10.3 Provider Insurance 89 4.10.4 Provider Payment 90 4.10.5 Reporting Requirements 92 4.11 UTILIZATION MANAGEMENT AND CARE COORDINATION RESPONSIBILITIES 93 4.11.1 Utilization Management 93 4.11.2 Prior Authorization and Pre-Certification 94 4.11.3 Referral Requirements 95 4.11.4 Transition of Members 96 4.11.5 Court-Ordered Evaluations and Services 98 4.11.6 Second Opinions 98 4.11.7 Care Coordination and Case Management 98 4.11.8 Disease Management 100 4.11.9 Discharge Planning 100 4.11.10 Reporting Requirements 101 4.12 QUALITY IMPROVEMENT 101 4.12.1 General Provisions 101 4.12.2 QUALITY STRATEGIC PLAN REQUIREMENTS 101 4.12.3 REPORTING REQUIREMENTS 102 4.12.4 Quality Assessment Performance Improvement (QAPI) Program 103 4.12.5 Performance Improvement Projects 104 4.12.6 Practice Guidelines 106 vi 4.12.7 Focused Studies 107 4.12.7.1 Focus Studies: 107 4.12.8 Patient Safety Plan 107 4.12.9 Performance Incentives 108 4.12.9.1 Incentive Arrangement 108 4.12.10 External Quality Review 108 4.12.11 Reporting Requirements 108 4.13 FRAUD AND ABUSE 108 4.13.1 Program Integrity 108 4.13.2 Compliance Plan 109 4.13.3 Coordination with DCH and Other Agencies 110 4.13.4 Reporting Requirements 111 4.14 INTERNAL GRIEVANCE SYSTEM 111 4.14.1 General Requirements 111 4.14.2 Grievance Process 113 4.14.3 Proposed Action 114 4.14.4 Administrative Review Process 116 4.14.5 Notice of Adverse Action 117 4.14.7 Continuation of Benefits while the Contractor Appeal and Administrative Law Hearing are Pending 119 4.14.8 Reporting Requirements 120 4.15 ADMINISTRATION AND MANAGEMENT 121 4.15.1 General Provisions 121 4.15.2 Place of Business and Hours of Operation 121 4.15.3 Training 121 4.15.4 Data Certification 122 4.15.5 Implementation Plan 122 4.16 CLAIMS MANAGEMENT 122 vii 4.16.1 General Provisions 123 4.16.2 Other Considerations 125 4.16.4 Reporting Requirements 126 4.17 INFORMATION MANAGEMENT AND SYSTEMS 127 4.17.1 General Provisions 127 4.17.2 Global System Architecture and Design Requirements 128 4.17.3 Data and Document Management Requirements by Major Information Type 131 4.17.4 System and Data Integration Requirements 131 4.17.5 System Access Management and Information Accessibility Requirements 131 4.17.6 Systems Availability and Performance Requirements 132 4.17.7 System User and Technical Support Requirements 135 4.17.8 System Change Management Requirements 137 4.17.9 System Security and Information Confidentiality and Privacy Requirements 137 4.17.10 Information Management Process and Information Systems Documentation Requirements 138 4.17.11 Reporting Requirements 139 4.18 REPORTING REQUIREMENTS 139 4.18.1 General Procedures 139 4.18.2 Weekly Reporting 140 4.18.3 Monthly Reporting 140 4.18.4 Quarterly Reporting 143 4.18.5 Annual Reports 147 4.18.6 Ad Hoc Reports 149 4.18.6.5 Contractor Notifications 152 5.0 DELIVERABLES 152 5.1 CONFIDENTIALITY 152 5.2 NOTICE OF DISAPPROVAL 152 5.3 RESUBMISSION WITH CORRECTIONS 152 viii 5.4 NOTICE OF APPROVAL/DISAPPROVAL OF RESUBMISSION 153 5.5 DCH FAILS TO RESPOND 153 5.6 REPRESENTATIONS 153 5.7 CONTRACT DELIVERABLES 153 5.8 CONTRACT REPORTS 156 6.0 TERM OF CONTRACT 158 7.0 PAYMENT FOR SERVICES 158 8.0 FINANCIAL MANAGEMENT 161 8.1 GENERAL PROVISIONS 161 8.2 SOLVENCY AND RESERVES STANDARDS 161 8.3 REINSURANCE 161 8.4 THIRD PARTY LIABILITY AND COORDINATION OF BENEFITS 162 8.4.2 Cost Avoidance 162 8.4.3 Compliance 163 8.5 PHYSICIAN INCENTIVE PLAN 163 8.6 REPORTING REQUIREMENTS 164 9.0 PAYMENT OF TAXES 167 10.0 RELATIONSHIP OF PARTIES 167 11.0 INSPECTION OF WORK 168 12.0 STATE PROPERTY 168 13.0 OWNERSHIP AND USE OF DATA/UPGRADES 168 13.1 OWNERSHD? AND USE OF DATA 168 13.2 SOFTWARE AND OTHER UPGRADES 169 14.0 CONTRACTOR STAFFING 169 ix 14.1 STAFFING ASSIGNMENTS AND CREDENTIALS 169 14.2 STAFFING CHANGES 171 14.3 CONTRACTOR'S FAILURE TO COMPLY 171 15.0 CRIMINAL BACKGROUND CHECKS 172 16.0 SUBCONTRACTS 172 16.1 USE OF SUBCONTRACTORS 172 16.2 COST OR PRICING BY SUBCONTRACTORS 173 17.0 LICENSE, CERTIFICATE, PERMIT REQUIREMENT 173 18.0 RISK OR LOSS AND REPRESENTATIONS 174 19.0 PROHIBITION OF GRATUITIES AND LOBBYIST DISCLOSURES 174 20.0 RECORDS REQUIREMENTS 174 20.1 GENERAL PROVISIONS 174 20.2 RECORDS RETENTION REQUIREMENTS 175 20.3 ACCESS TO RECORDS 175 20.4 MEDICAL RECORD REQUESTS 175 21.0 CONFIDENTIALITY REQUIREMENTS 176 21.1 GENERAL CONFIDENTIALITY REQUIREMENTS 176 21.2 HIPAA COMPLIANCE 176 22.0 TERMINATION OF CONTRACT 176 22.1 GENERAL PROCEDURES 176 22.2 TERMINATION BY DEFAULT 177 22.3 TERMINATION FOR CONVENIENCE 177 22.4 TERMINATION FOR INSOLVENCY OR BANKRUPTCY 177 22.5 TERMINATION FOR INSUFFICIENT FUNDING 178 22.6 TERMINATION PROCEDURES 178 x 22.7 TERMINATION CLAIMS 180 23.0 LIQUIDATED DAMAGES 181 23.1 GENERAL PROVISIONS 181 23.2 CATEGORY 1 181 23.3 CATEGORY 2 181 23.4 CATEGORY 3 182 23.5 CATEGORY 4 184 23.6 OTHER REMEDIES 186 23.7 NOTICE OF REMEDIES 187 24.0 INDEMNIFICATION 187 25.0 INSURANCE 188 25.1 INSURANCE OF CONTRACTOR 188 27.0 COMPLIANCE WITH ALL LAWS 190 27.1 NON-DISCRIMINATION 190 27.2 DELIVERY OF SERVICE AND OTHER FEDERAL LAWS 190 27.3 COST OF COMPLIANCE WITH APPLICABLE LAWS 191 27.4 GENERAL COMPLIANCE 191 28.0 CONFLICT RESOLUTION 192 29.0 CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE 192 30.0 NOTICE 193 31.0 MISCELLANEOUS 193 31.1 CHOICE OF LAW OR VENUE 193 31.2 ATTORNEY'S FEES 193 31.3 SURVIVABILITY 194 31.4 DRUG FREE WORKPLACE 194 xi 31.5 CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT AND OTHER MATTERS 194 31.6 WAIVER 194 31.7 FORCE MAJEURE 194 31.8 BINDING 194 31.9 TIME IS OF THE ESSENCE 195 31.10 AUTHORITY 195 31.11 ETHICS IN PUBLIC CONTRACTING 195 31.12 CONTRACT LANGUAGE INTERPRETATION 195 31.13 ASSESSMENT OF FEES 195 31.14 COOPERATION WITH OTHER CONTRACTORS 195 31.15 SECTION TITLES NOT CONTROLLING 196 31.16 LIMITATION OF LIABILITY/EXCEPTIONS 196 31.17 COOPERATION WITH AUDITS 196 31.18 HOMELAND SECURITY CONSIDERATIONS 196 31.19 PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED 197 31.20 OWNERSHIP AND FINANCIAL DISCLOSURE 197 32.0 AMENDMENT IN WRITING 198 33.0 CONTRACT ASSIGNMENT 198 34.0 SEVERABILITY 198 35.0 COMPLIANCE WITH AUDITING AND REPORTING REQUIREMENTS FOR NONPROFIT ORGANIZATIONS (O.C.G.A. § 50-20-1ET SEQ.) 198 36.0 ENTIRE AGREEMENT 199 xii ATTACHMENT A 201 DRUG FREE WORKPLACE CERTIFICATE 201 ATTACHMENT B 203 CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT, AND OTHER RESPONSIBILITY MATTERS 203 ATTACHMENT C 205 NONPROFIT ORGANIZATION DISCLOSURE FORM 205 ATTACHMENT D 206 CONFIDENTIALITY STATEMENT 206 ATTACHMENT E 207 BUSINESS ASSOCIATE AGREEMENT 207 ATTACHMENT F 212 VENDOR LOBBY LIST DISCLOSURE AND REGISTRATION CERTIFICATION FORM 212 ATTACHMENT G 214 PAYMENT BOND AND IRREVOCABLE LETTER OF CREDIT 214 ATTACHMENT H 216 CAPITATION PAYMENT 216 NOTICE OF YOUR RIGHT TO A HEARING 216 ATTACHMENT J 219 MAP OF SERVICE REGIONS/LIST OF COUNTIES BY SERVICE REGIONS 219 ATTACHMENT K 220 APPLICABLE COPAYMENTS 220 ATTACHMENT L 221 INFORMATION MANAGEMENT AND SYSTEMS 221 xiii THIS AMENDED AND RESTATED CONTRACT, with an effective date of July 1, 2008 (hereinafter referred to as the "Effective Date"), is made and entered into by and between the Georgia Department of Community Health (hereinafter referred to as "DCH" or the "Department") and WellCare of Georgia, Inc. (hereinafter referred to as the "Contractor"). WHEREAS, DCH is responsible for Health Care policy, purchasing, planning and regulation pursuant to the Official Code of Georgia Annotated (O.C.G.A.) § 31-5A-4 et. seq.; WHEREAS, DCH is the single State agency designated to administer medical assistance in Georgia under Title
